Exhibit 5
Case 6:13-cv-00569-KNM Document 31 Filed 03/21/14 Page 1 of 12 PageID #: 234


                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION


                                                §
                                                §
CELLULAR COMMUNICATIONS                         §
EQUIPMENT LLC,                                  §
                                                §
       Plaintiff,                               §
                                                §
                                                         CIVIL ACTION NO. 6:13-cv-569
v.                                              §
                                                §          JURY TRIAL DEMANDED
                                                §
DELL INC.                                       §
                                                §
       Defendant.                               §
                                                §


                     PLAINTIFF’S FIRST AMENDED COMPLAINT
                          FOR PATENT INFRINGEMENT

       Plaintiff Cellular Communications Equipment LLC files this First Amended Complaint

against Dell Inc. for infringement of U.S. Patent No. 6,819,923 (“the ’9923 patent”), U.S. Patent

No. 7,215,962 (“the ’962 patent”), U.S. Patent No. 7,941,174 (“the ’174 patent”), U.S. Patent

No. 8,055,820 (“the ’820 patent”), and U.S. Patent No. 6,810,019 (“the ’019 patent”).

                                        THE PARTIES

       1.      Cellular Communications Equipment LLC (“CCE”) is a Texas limited liability

company with its principal place of business in Plano, Texas.

       2.      Dell Inc. (“Dell” or “Defendant”) is a Delaware corporation with its principal

place of business in Round Rock, Texas. Defendant does business in the State of Texas and in

the Eastern District of Texas. This Defendant has been served with process and has appeared.




                                                1
Case 6:13-cv-00569-KNM Document 31 Filed 03/21/14 Page 3 of 12 PageID #: 236


       10.     Defendant has and continues to directly infringe one or more claims of the ’9923

patent in this judicial district and elsewhere in Texas and the United States, including at least

claim 11, by, among other things, making, using, offering for sale, selling and/or importing Dell

devices, including, for example: the XPS 10 Tablet, the DW5630 Mini Card (alone and included

in Dell computer systems), the DW5560 Mini Card (alone and included in Dell computer

systems), the DW5804 Mini Card (alone and included in Dell computer systems), and the

DW5540 Mini Card (alone and included in Dell computer systems).                These devices are

collectively referred to as the “’9923 Dell Devices.”

       11.     Defendant directly infringes the apparatus claims of the ’9923 patent by making,

offering to sell, selling, and/or importing the ’9923 Dell Devices. Defendant is thereby liable for

direct infringement.

       12.     CCE has been damaged as a result of Defendant’s infringing conduct described in

this Count. Defendant is, thus, liable to CCE in an amount that adequately compensates it for

their infringements, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                           COUNT II

                       (INFRINGEMENT OF U.S. PATENT NO. 7,215,962)

       13.     CCE incorporates paragraphs 1 through 6 herein by reference.

       14.     CCE is the assignee of the ’962 patent, entitled “Method for an Intersystem

Connection Handover,” with ownership of all substantial rights in the ’962 patent, including the

right to exclude others and to enforce, sue and recover damages for past and future

infringements. A true and correct copy of the ’962 patent is attached as Exhibit B.

       15.     The ’962 patent is valid, enforceable and was duly issued in full compliance with

Title 35 of the United States Code.
                                                 3
Case 6:13-cv-00569-KNM Document 31 Filed 03/21/14 Page 4 of 12 PageID #: 237


       16.      Defendant has and continues to directly and/or indirectly infringe (by inducing

infringement and/or contributing to infringement) one or more claims of the ’962 patent in this

judicial district and elsewhere in Texas and the United States, including at least claims 1, 2, 11,

12, and 13, by, among other things, making, using, offering for sale, selling and/or importing

Dell mobile devices, including, for example: the XPS 10 Tablet, the DW5802 Mini Card (alone

and included in Dell computer systems), the DW5804 Mini Card (alone and included in Dell

computer systems), the DW5800 Mini Card (alone and included in Dell computer systems), the

DW5630 Mini Card (alone and included in Dell computer systems), and the DW5540 Mini Card

(alone and included in Dell computer systems). These devices are collectively referred to as the

“’962 Dell Devices.”

       17.      Defendant directly infringes the apparatus claims of the ’962 patent by making,

offering to sell, selling, and/or importing the ’962 Dell Devices.       Defendant also directly

infringes the ’962 patent by making, using, selling, offering to sell, and/or importing the ’962

Dell Devices to practice the claimed methods.           Defendant is thereby liable for direct

infringement.

       18.      Additionally, Defendant is liable for indirect infringement of the ’962 patent

because it induces and/or contributes to the direct infringement of the patent by its customers and

other end users who use the ’962 Dell Devices to practice the claimed methods.

       19.      Dell has had knowledge of the ’962 patent, at least as early as service of the

Original Complaint in this action.

       20.      On information and belief, despite having knowledge of the ’962 patent,

Defendant has specifically intended and continues to specifically intend for persons who acquire

and use the ’962 Dell Devices, including Defendant’s customers, to use such devices in a manner

that infringes the ’962 patent, including at least claims 1, 2, 11, 12, and 13. Defendant knew or
                                                4
Case 6:13-cv-00569-KNM Document 31 Filed 03/21/14 Page 11 of 12 PageID #: 244


Dated: March 21, 2014              Respectfully submitted,

                                   /s/ Edward R. Nelson, III
                                   Edward R. Nelson, III
                                   enelson@nbclaw.net
                                   Texas State Bar No. 00797142
                                   Brent N. Bumgardner
                                   bbumgardner@nbclaw.net
                                   Texas State Bar No. 00795272
                                   Barry J. Bumgardner
                                   barry@nbclaw.net
                                   Texas State Bar No. 00793424
                                   S. Brannon Latimer
                                   blatimer@nbclaw.net
                                   Texas State Bar No. 24060137
                                   Thomas C. Cecil
                                   tcecil@nbclaw.net
                                   Texas State Bar No. 24069489
                                   NELSON BUMGARDNER CASTO, P.C.
                                   3131 West 7th Street, Suite 300
                                   Fort Worth, Texas 76107
                                   Phone: (817) 377-9111
                                   Fax: (817) 377-3485

                                   T. John Ward, Jr.
                                   Texas State Bar No. 00794818
                                   J. Wesley Hill
                                   Texas State Bar No. 24032294
                                   Claire Abernathy Henry
                                   Texas State Bar No. 24053063
                                   WARD & SMITH LAW FIRM
                                   P.O. Box 1231
                                   1127 Judson Rd. Ste. 220
                                   Longview, Texas 75606-1231
                                   (903) 757-6400
                                   (903) 757-2323 (fax)
                                   jw@jwfirm.com
                                   wh@wsfirm.com
                                   ch@wsfirm.com

                                   ATTORNEYS FOR PLAINTIFF
                                   CELLULAR COMMUNICATIONS
                                   EQUIPMENT LLC




                                     11
